DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2022 has been entered.
This communication is in response to the Amendments and Arguments filed on   06/15/2022. 
Claims 1, 2, 4-6, 8, 9, 11-13, 15, 16, 18, and 19 are pending and have been examined.
All previous objections/rejections not mentioned in this Office Action have been withdrawn by the examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d), a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
REASONS FOR ALLOWANCE
Claims 1, 2, 4-6, 8, 9, 11-13, 15, 16, 18, and 19 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Crutchfield teaches capturing audio by a microphone array, determining characteristics of a reference space, such as material absorption and room geometry, applying specific characteristics to audio data, and measuring the transfer functions of a variety of environments, including environmental characteristics. However, Crutchfield does not teach the convolution of background information separate from other environmental characteristics or a performing a convolution of a first impulse response with the result of a convolution of the second impulse response with the input audio signal. 
Soulodre teaches performing a convolution where the input audio signal is convolved by one or more impulse responses, where one of the responses is derived from microphone signals that include background noise. However, Soulodre does not specifically teach that the information in the second impulse response does not also include characteristics of the reference space that would be part of the first impulse response, and does not teach performing a convolution of a first impulse response with the result of a convolution of the second impulse response with the input audio signal.
Sahara teaches the execution of a convolution operation of the input audio with a first impulse response, followed by a convolution of a second set of parameters with the result of the first convolution. However, Sahara does not the convolution of background information separate from other environmental characteristics. 
None of cited references, either alone or in combination, teaches or makes obvious the convolution of background information separate from other environmental characteristics with the initial audio data. Therefore, none of the cited prior art either alone or in combination, teaches or makes obvious the combination of limitations as recited in the independent claims.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A K SCHMIEDER whose telephone number is (571)270-1474. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE A K SCHMIEDER/Examiner, Art Unit 2659   

/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659